Citation Nr: 1822302	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, a videoconference hearing was held before the undersigned.

In February 2016, the Board reopened the issue of entitlement to service connection for bilateral hearing loss and remanded the appeal for further development.

In April 2016, the RO issued a rating decision granting service connection for right ear hearing loss.  As such, only the issue of entitlement to service connection for left ear hearing loss remains in appellate status.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss had its onset in service.

2.  The Veteran's meniscal tears and osteoarthritis of the left knee are related to service.

3.  The Veteran's meniscal tears and osteoarthritis of the right knee are related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for meniscal tears and osteoarthritis of the left knee are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for meniscal tears and osteoarthritis of the right knee are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss, which he relates to exposure to loud noise during service, to include engine noise while working on jet engines and on the flight line.  See, e.g., Board hearing transcript (November 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Here, all three elements of service connection are established by the competent and credible lay and medical evidence of record.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this regard, the Veteran has a current diagnosis of left ear hearing loss and experienced exposure to loud noise during service, on account of which, he is in receipt of service connection for right ear hearing loss and tinnitus.
The evidence pertaining to whether the Veteran's current left ear hearing loss is related to his in-service noise exposure consists of the medical records, to include a VA medical opinion in April 2016, and the Veteran's report of bilateral hearing loss in and since service.  Initially, the Board finds that the Veteran is competent and credible to report hearing loss in and since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is particularly so as he has been service-connected for right ear hearing loss and tinnitus due to in-service exposure to loud noise.  

In April 2016, a VA audiologist opined that the Veteran's right ear hearing loss is related to service based on the presence of an in-service threshold shift at 2000 and 3000 Hz.  However, the examiner opined that the Veteran's current left ear hearing loss was not related to service as service treatment records do not show a significant threshold shift.

The Board finds that the April 2016 VA audiologist's opinion regarding the etiology of the Veteran's current left ear hearing loss appears to have been predicated on the inaccurate factual premise that the Veteran did not experience an in-service threshold shift in the left ear.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, a comparison of the June 1964 and October 1965 audiograms clearly reveals threshold shifts at 500, 1000, 2000, 3000, and 4000 Hz.

Despite the examiner's negative opinion, the Board finds that the examiner's rationale relating right ear hearing loss to service actually supports the notion that the Veteran's current left ear hearing loss is also related to service.  Indeed, the examiner reasoned that an in-service threshold shift at 2000 and 3000 Hz evinces the in-service onset of right ear hearing loss.  In applying this rationale to the Veteran's left ear, it follows that in-service threshold shifts at 500, 1000, 2000, 3000, and 4000 Hz also evince the in-service onset of the current hearing loss.

In sum, after resolving any doubt in the Veteran's favor, the Board finds that the Veteran's competent, credible report of hearing loss since his verified, in-service loud noise exposure, particularly on the flight line, coupled with in-service shifts across all thresholds of the left ear and the April 2016 VA audiologist's rationale that an in-service threshold shift is demonstrative of hearing loss onset, the Board finds that the Veteran's left ear hearing loss had its onset in service.  Accordingly, service connection for left ear hearing loss is warranted.

Bilateral Knee Disability

The Veteran seeks service connection for disabilities of the left and right knees, which he relates to his military service.  While his service treatment records, including a December 1968 service separation examination report, are silent for complaints, treatment, findings, or diagnosis related to either knee, the Veteran testified that his duties in service involved frequent crouching and working on his knees, and that he has had recurrent pain in both knees since service.  See, e.g., Board hearing transcript (November 2015). He asserted that he initially sought treatment for the knee pain in the late 1980s or 1990s, initially from a private provider and then from VA.  While the Veteran's private treatment records are unavailable, VA treatment records show bilateral meniscal tears and multiple knee surgeries beginning 1991 and a diagnosis of bilateral osteoarthritis in November 1993.

Here, all three elements of service connection are established by the competent and credible lay and medical evidence of record.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  In this regard, the Veteran has current diagnoses of meniscal tears and osteoarthritis of the bilateral knees.  Additionally, the Board finds that the rigors of the Veteran's military occupational specialty sufficiently established the in-service injury requirement.  See also VA examination (April 2016) (noting that the VA examiner acknowledged the Veteran's assertion that the rigors of his service were hard on his knees).  Accordingly, this case turns on whether the Veteran's current knee disabilities had onset during or are otherwise related to his military service.

Initially, the Board finds that the Veteran has provided competent, credible testimony that his current knee symptoms have persisted since service.  Jandreau, 492 F.3d 1372.  Indeed, treatment in and since service is not a prerequisite to service connection, nor is the absence of such dispositive to the Veteran's claim.

In April 2016, a VA examiner concluded that it is less likely than not that the Veteran's current knee disabilities were incurred within one year after separation from service or are otherwise related to service.  The examiner reasoned that the Veteran did not begin to experience knee problems until the early 1990s, some 20 years after service, and that, medical research indicates that disabilities such as the Veteran's current knee disabilities tend to become symptomatic shortly after an initial injury.  The examiner concluded that since the Veteran's symptoms began no less than 20 years after service, they are more likely related to the prolonged physical, post-service forces on the knees.  The examiner further stated that the evidence does not prove the Veteran's degenerative process started during service.

First, the Board finds the April 2016 VA examiner's opinion is deficient to the extent that it failed to address the Veteran's competent, credible report of a current knee pain since service.  This omission is significant as the examiner's opinion is predicated largely on the assertion that the Veteran's symptoms did not begin until nearly 20 years after separation from service.  Despite the examiner's negative conclusion, the examiner's rationale that conditions such as the Veteran's knee disabilities become symptomatic immediately tends to support the Veteran's claim as he has reported recurrent knee problems in and since service.

Second, the examiner's opinion that the evidence does not "prove" that the degenerative process started during service troubles the Board.  In this regard, the examiner's use of the word "prove" implies a more definitive standard of proof than is required to establish service connection.  It is well-established, that the evidence need only show that it is at least as likely as not that the Veteran's current disability was incurred in or is otherwise related to service.  In affording the Veteran the benefit of the doubt, the Board assigns limited probative value to the examiner's opinion based on his use of the term "prove," which suggests that he may have employed too rigorous a standard of proof in rendering his opinion.

Overall, the competent, credible evidence of record indicates that since performing his in-service duties, which were stressful on his knees, the Veteran experienced recurrent knee problems, which were ultimately diagnosed as bilateral meniscal tears and osteoarthritis of the knees.  Given the continuity of the Veteran's knee symptoms, the Board resolves any doubt in his favor, finding that the April 2016 examiner's opinion (that the current knee injuries would be related to service if symptomatic since service) supports the conclusion that the Veteran's current knee disabilities are related to service.  Accordingly, service connection for meniscal tears and osteoarthritis of the left and right knees is warranted.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for meniscal tears and osteoarthritis of the left knee is granted.

Service connection for meniscal tears and osteoarthritis of the right knee is granted.





____________________________________________
STEVEN D. REISS 
Veteran's Law Judge, Board of Veteran's' Appeals


Department of Veteran's Affairs


